Case 3:19-cv-00687-DJH-RSE Document 1 Filed 09/25/19 Page 1 of 7 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF KENTUCKY
                         LOUISVILLE DIVISION


    ROBERT CUNDIFF,

                   Plaintiff,
    v.
                                                   Civil Action No. ________________
    AETNA and AETNA LIFE
    INSURANCE COMPANY,

                   Defendants.


                                NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. § 1446, Defendant Aetna Life Insurance Company

                             )1 hereby files this Notice of Removal of this case from

the Circuit Court of Jefferson County, Kentucky, Case No. 19-CI-05284, where it

is currently pending, to the United States District Court for the Western District of

Kentucky. As discussed below, removal of this action is proper pursuant to this

C                                     -matter jurisdiction under 28 U.S.C. § 1331 and

§                                                                                                -


1
                                                                                      based on the
allegations of the Complaint, does not appear to be intended as a separate party defendant. See
Exhibit A at 3 (¶ 2) (naming only Aetna Life Insurance Company as a defendant and providing
                                           To the extent it is necessary for the separately named
                                           , it should be considered included throughout this
removal petition with Aetna Life Insurance Company under the names                            and
Case 3:19-cv-00687-DJH-RSE Document 1 Filed 09/25/19 Page 2 of 7 PageID #: 2




question jurisdiction under the Employee Retirement Income Security Act of 1974

                                et seq. Defendant respectfully shows the Court as

follows:

      1.     Plaintiff Robert Cundiff instituted a civil action against Defendants in

the Circuit Court of Jefferson County, Kentucky, on August 28, 2019. A true and

correct copy of the Complaint and Summons, which are the only documents

received by Aetna in the Circuit Court action, are attached hereto as Exhibit A.

      2.     This Notice of Removal is filed, pursuant to Rule 6(a) of the Federal

Rules of Civil Procedure and 28 U.S.C. § 1446(b), within thirty (30) days after the

filing of the Complaint and, therefore, receipt by Defendants of the initial pleading

on which the aforesaid action is based.

      3.     This action could have been originally filed in this Court pursuant to

28 U.S.C. § 1331, in that                                           federal-question

jurisdiction under ERISA.

      4.     The United States District Court for the Western District of Kentucky

is the federal judicial district embracing the Circuit Court of Jefferson County,

Kentucky, where this suit was originally filed. Venue is therefore proper under

28 U.S.C. §§ 97(b) and 1441(a).

                   FEDERAL QUESTION JURISDICTION

      5.     Under 28 U.S.C. § 1331, this Court has original jurisdiction of all


                                          2
Case 3:19-cv-00687-DJH-RSE Document 1 Filed 09/25/19 Page 3 of 7 PageID #: 3




civil actions arising under the Constitution, laws, or treaties of the United States.

Further, the ERISA jurisdiction provision provides for concurrent jurisdiction to



§ 1332(a)(1)(B) and exclusive jurisdiction to the federal courts over all other

ERISA claims by participants. See 29 U.S.C. § 1332(e)(1). When filed in state

court, such actions may be removed to federal court. See 28 U.S.C. § 1441(a).

      6.     In his Complaint, Plaintiff alleges that he is covered under an ERISA-

governed disability-insurance plan offered by his employer, The Home Depot,

U.S.A., Inc., and insured by Aetna. See Exhibit A at 3-4 (¶¶ 4-7), 5 (¶ 16). Based

upon an alleged termination of his benefits, Plaintiff asserts a single count for

violations of ERISA. See id. at 4 (¶¶ 8-9), 5 (¶¶ 20-22).

benefits due to him, calculated from the date benefits were ceased until the present,



continue all disability benefits from the present forward in time until such time as




expenses that Plaintiff has incurred for enforcing his contractual rights as well as

his

common law contract theory, tort, or un

assistance in remedying any damage their termination of benefits has caused


                                          3
Case 3:19-cv-00687-DJH-RSE Document 1 Filed 09/25/19 Page 4 of 7 PageID #: 4




respecting Plaintif

Plaintiff may be entitled under any legal claim, whether it be pursuant to a contract

claim, state based statutory claims, federal ERISA based claims, or other claims

that may arise once discover                       Exhibit A at 5-6

paragraph).

      7.      Because Plaintiff asserts a single federal cause of action under

ERISA, see Exhibit A at 5 (¶¶ 20-22

jurisdiction under 29 U.S.C. § 1132(e), see Exhibit A at 3 (¶ 4), this Court has

original jurisdiction of this civil action pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e) and (f). Accordingly, this cause of action, which could have originally

been filed in this Court, is subject to removal under 28 U.S.C. § 1441(a) as an

action arising under federal law.

                               MISCELLANEOUS

      8.      A copy of this Notice of Removal is being filed with the Circuit Court

of Jefferson County, Kentucky, as provided by law, and written notice is being sent



      9.      Along with this Notice of Removal, Defendant will tender to the Clerk

of this Court the funds necessary to secure removal.




                                          4
Case 3:19-cv-00687-DJH-RSE Document 1 Filed 09/25/19 Page 5 of 7 PageID #: 5




      10.    This Notice of Removal is filed within thirty (30) days after receipt by

Defendants of the initial pleading on which the aforesaid action is based pursuant

to Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

      11.    The prerequisites for removal under 28 U.S.C. § 1441 have been met.

      12.    The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Western District of

Kentucky.

      13.    If any question arises as to the propriety of this removal, Defendant

respectfully requests the opportunity to present a brief and argument in support of

their position.

      WHEREFORE, PREMISES CONSIDERED, Defendant Aetna Life

Insurance Company, by and through its undersigned counsel, prays that the above

action currently pending against it in the Circuit Court of Jefferson County,

Kentucky, be removed to this Court.

             Respectfully submitted this 25th day of September, 2019.


                                       /s/ William B. Wahlheim, Jr.
                                       William B. Wahlheim, Jr.
                                       MAYNARD, COOPER & GALE, P.C.
                                       2400 Regions/Harbert Plaza
                                       1901 Sixth Avenue North
                                       Birmingham, Alabama 35203
                                       (205) 254-1000
                                       wwahlheim@maynardcooper.com
                                       Attorney for Aetna Life Insurance Company

                                         5
Case 3:19-cv-00687-DJH-RSE Document 1 Filed 09/25/19 Page 6 of 7 PageID #: 6




                                   [application for admission pro hac vice to be
                                   filed]




                                     6
Case 3:19-cv-00687-DJH-RSE Document 1 Filed 09/25/19 Page 7 of 7 PageID #: 7




                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Notice of Removal has been
served upon the following counsel of record to this proceeding by placing a copy
of same in the United States Mail, properly addressed and first-class postage
prepaid this 25th day of September, 2019:

      Robert A. Florio
      1500 Story Ave.
      Louisville, KY 40206
      Counsel for Plaintiff


                                    /s/ William B. Wahlheim, Jr.
                                    OF COUNSEL




                                       7
